Citation Nr: 0305904	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  01-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right ring finger.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to October 
1984.

The current appeal arises from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's service-connected residuals of a fracture 
of the right ring finger are principally manifested by 
complaints of pain and stiffness, with objective findings of 
decreased sensation of the fourth finger tip and X-ray 
findings of osteoarthritis at the site of the fracture, 
without evidence of any more than mild limitation of motion 
of the finger.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
residuals of a fracture of the right ring finger have not 
been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the veteran was notified of the information necessary 
to substantiate his claim by means of the discussions in the 
December 1999 rating decision; the September 2000 statement 
of the case; and the April 2002 supplemental statement of the 
case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the veteran's 
available private medical records.  Further, the veteran has 
been afforded a VA examination to address the severity of the 
residuals of a fracture of the right ring finger.  As such, 
the VA's duties under the VCAA have been satisfied.


Factual Background.  At the time of a November 1999 VA 
examination, the veteran reported sustaining a fracture to 
the right hand during a softball game in 1983 while in 
service.  He indicated that he experienced subsequent 
residual loss of motion of the fourth finger.  He complained 
of pain and stiffness in fingers 3, 4 and 5, particularly at 
night.  He rated the pain a "7" on a scale of "1 to 10."  
Precipitating factors included cold weather, repetition 
activities, and strength activities with the hand.  The 
veteran's pain was alleviated with warm water, a bath and 800 
mg. of Motrin.

On objective evaluation, there was no deformity of the hand.  
The veteran had decreased sensation of the fourth finger tip 
to pinprick and light touch.  He lacked 1 centimeter to touch 
the fourth finger tip to the transverse median fold.  There 
was tenderness to palpation into the fourth PIP joint, but no 
joint deformity or scar tissue was noted.  With respect to 
the fourth finger, extension of the MCP, PIP and DIP was to 
zero degrees.  Flexion of the MCP joint was to 90 degrees, 
flexion of the PIP joint was to 85 degrees, and flexion of 
the DIP joint was to 10 degrees.  

An x-ray of the right hand revealed deformity and reparative 
changes involving the distal end of the phalanx of the fourth 
finger and mild degenerative changes in the tips of the 
distal phalanges.  No definite fracture or dislocation was 
visible, and soft tissues were normal.

A December 2000 statement from N. Carrasquillo, M.D., 
indicates that the veteran was a patient at the Center of 
Integral Medicine, having presented with "pain on the fourth 
finger of the right hand."  By way of medical background, 
the veteran told Dr. Carrasquillo that he had "a fracture of 
many years of evolution on that finger."  On an October 2000 
x-ray, osteoporosis was found, which Dr. Carrasquillo noted 
was a "possible cause" of the veteran's trauma.


Legal Criteria.  Disability evaluations are based upon the 
average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.

Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The RO has assigned a zero percent disability rating to the 
service-connected residuals of a fracture of the right ring 
finger under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5227, ankylosis of the individual fingers.  Under 
Diagnostic Code 5227, ankylosis of any finger other than the 
thumb, index finger, or middle finger is not compensable, 
unless such ankylosis is extremely unfavorable.  38 C.F.R. § 
4.71a, Diagnostic Code 5227.  Ankylosis of multiple fingers 
of one hand warrants compensable disability ratings.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5220 et seq.

In classifying the severity of ankylosis or limitation of 
motion of single digits and combinations of digits, ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation.  Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  Extremely unfavorable 
ankylosis will be rated as amputation.


Analysis.  In applying the law to the existing facts, the 
record does not demonstrate the requisite objective 
manifestations for a compensable disability evaluation for 
the service-connected right ring finger disability under the 
provisions of Diagnostic Code 5227.  There is no evidence of 
ankylosis of the right ring finger, either favorable or 
unfavorable.  A synopsis of the pertinent evidence follows.

A VA examination report dated in November 1999 indicate that 
the veteran had full range of motion of the right fourth 
finger.  The veteran was able to grasp and prehensile grasp 
without difficulty.  Although he had decreased sensation of 
the fourth finger tip, decreased pinprick and light touch, he 
lacked only one centimeter to touch the fourth finger tip to 
the transverse median fold of the palm.  He had no joint 
deformity or scar tissue.  X-rays taken at a private medical 
facility in October 2000 reflected osteoporosis at the site 
of the old fracture.

The medical evidence of record demonstrates that the veteran 
has almost a full range of motion of his right ring finger.  
In light of the above findings, which show no ankylosis of 
the right ring finger, the Board concludes that the 
disability picture more nearly approximates the criteria for 
a noncompensable evaluation.  See 38 C.F.R. § 4.7.  
Consequently, a compensable disability evaluation is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5227 or 
any other diagnostic code involving ankylosis of the fingers.

The Board has also considered whether a compensable 
evaluation is warranted for the veteran's service-connected 
right ring finger under the provisions of 38 C.F.R. § 4.59 
due to arthritis.  In this regard, the Board notes that the 
Court indicated in Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), that a separate compensable rating can be 
assigned for arthritis based on X- ray findings and painful 
motion under 38 C.F.R. § 4.59 when involving a major joint or 
group of joints.  There is X-ray evidence of arthritis of the 
right ring finger, in the form of October 2000 X-ray findings 
of osteoarthritis at the site of the trauma.  However, since 
the right ring finger is not a major joint or group of 
joints, see 38 C.F.R. § 4.45(f), a separate compensable 
evaluation is not warranted for the veteran's service-
connected right ring finger under 38 C.F.R. § 4.59.

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 and 4.45 is warranted in 
order to compensate a veteran for functional loss due to 
pain, weakened movement, excess fatigability, incoordination, 
or pain on movement when the rating code under which the 
veteran is rated does not contemplate these factors.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, however, a zero percent rating is the maximum 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5227.  In 
light of the Court's holding in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997), the veteran is not entitled to a higher 
rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 (if a claimant 
is already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable).

In summary, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a compensable 
disability evaluation for service-connected residuals of a 
fracture of the right ring finger.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right ring finger is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

